 
Exhibit 10.1
 
 
TERMINATION OF AMENDED AND RESTATED CONSULTING AGREEMENT


This Termination of the Amended and Restated Consulting Agreement (“Termination
Agreement”) dated April 21, 2010 (the “Effective Date”), is hereby made between
IDT Corporation, a Delaware corporation with its principle place of business at
550 Broad Street, Newark, New Jersey 07102 (the “Company”), Credit Freedom
Fighters, LLC, a New York limited liability company, with its principle place of
business at 39 Oak Ave, Cedarhurst, New York 11516 (“Consultant”) and Stephen
Brown (“Brown”).  The Consultant, Brown, and the Company are hereinafter
referred to individually as a “Party” and collectively as the “Parties.”


WHEREAS, the Company and Brown executed a Consulting Agreement (the “Initial
Consulting Agreement”), effective January 2, 2009, and Brown’s rights and
obligations thereunder were subsequently assigned to the Consultant, pursuant to
an Amended and Restated Consulting Agreement effective August 1, 2009 (the
“Consulting Agreement”);
 
WHEREAS, Brown is the owner of the Consultant;
 
WHEREAS, the Consulting Agreement terminated the Initial Consulting Agreement;
 
WHEREAS, on January 9, 2009, Brown executed a promissory note acknowledging a
debt to the Company in the amount of $375,000, which accrued interest and which
now has an outstanding principal amount due of $380,234.61 (the “Debt”);
 
WHEREAS, the Parties desire to terminate the Consulting Agreement and the
Company has agreed to make certain lump sum payments to Consultant in exchange
for termination of the Consulting Agreement as of the Effective Date;
 
WHEREAS, Brown desires to prepay the Debt in full;
 
WHEREAS, pursuant to that certain Restricted Stock Grant Agreement by and
between the Company and Brown, effective October 28, 2008 (the “RSA”), Brown
received a certain number of restricted shares of Class B common stock of the
Company (the “IDT Restricted Shares”), with respect to which the risk of
forfeiture was to lapse over time.  As of the date hereof, pursuant to the terms
of the RSA, Nine Thousand, One Hundred and Sixty-six (9,166) of such IDT
Restricted Shares remain subject to forfeiture under the conditions set forth in
the RSA (the “IDT Unvested Shares”);
 
WHEREAS, in connection with the spin-off of CTM Media Holdings, Inc. (“CTM”)
from the Company to its shareholders on September 14, 2009 (the “Spin-Off”),
Brown, as a result of his then ownership of the IDT Restricted Shares, received
a certain number of restricted shares of Class B common stock of CTM which are
subject to the same restrictions and terms as the IDT Restricted Shares under
the RSA (the “CTM Restricted Shares”). As of the Effective Date, pursuant to the
terms of the RSA, Three Thousand and Fifty-Five (3,055) of such CTM Restricted
Shares remain subject to forfeiture under the conditions set forth in the RSA
and a Restricted Stock Agreement (the “CTM RSA”) by and between CTM and Brown,
effective with the consummation of the Spin-Off (the “CTM Unvested Shares”); and
 
WHEREAS, in consideration of the other provisions hereof, Brown has agreed to
forfeit the IDT Unvested Shares.
 
NOW, THEREFORE, with the intent to be legally bound, and in consideration of the
foregoing and the mutual promises contained herein, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, it is hereby agreed as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
1. Termination of Amended and Restated Consulting Agreement.  This Termination
Agreement hereby terminates the Consulting Agreement as of the Effective
Date.  The Consultant shall have no further obligation to provide the Services
(as defined in the Consulting Agreement) and other than as set forth below, the
Company shall have no further obligations to make the payments set forth in, or
have any further obligations under, the Consulting Agreement.
 
2. Payments by the Company to Consultant.  The Company will make the following
payments to the Consultant:
 
(a)  
$354,167.00 within five business days of the complete execution of this
Termination Agreement; and

 
(b)  
$182,265.39 on or before February 1, 2011.

 
3. Prepayment of the Debt.  Upon execution of this Termination Agreement, the
Debt will be deemed paid in full and the promissory note will be cancelled.
 
4. Forfeiture of Unvested Restricted Stock.  In consideration for the payments
received by the Consultant and Brown from the Company and the other provisions
hereunder, effective immediately, Consultant hereby forfeits and waives any and
all ownership, right and interest in, under and to all IDT Unvested Shares,
which shares shall revert to the Company.
 
Brown acknowledges that upon the termination of the Consulting Agreement, all
CTM Unvested Shares will be forfeit and will revert to CTM, in accordance with
the terms of the RSA and the CTM RSA.
 
5. Payment of all Outstanding Amounts Owed.  Except for those obligations
specifically set forth in this Termination Agreement, as of the Effective Date,
any and all agreements or arrangements (whether oral or written) between the
Parties related to ownership or other interests in any entities or assets,
payments and/or compensation of any kind are deemed null and void without any
continuing obligation or liability of any party thereunder.  The Consultant and
Brown hereby agree that the payments described in Section 2 above will satisfy
any and all of the Company’s obligations to Consultant and Brown, regardless of
the terms of any previous agreements between the Parties.  The Parties agree
that the payments being made by the Company and the prepayment of the Debt by
Brown are in exchange for Brown forfeiting the IDT and CTM Unvested Shares and
for the early termination of the Consulting Agreement.


6. Termination of Consulting Relationship.  The Consultant and Brown acknowledge
and agree that the consulting relationship and any other relationship with
either of them and the Company will terminate on the Effective Date and that the
Consulting Agreement is hereby terminated by the express mutual agreement of the
Parties.


7. Equipment.  On or before February 1, 2011, Brown shall return any and all
Company property and equipment in his possession, including, but not limited to,
any and all IDT identification cards, card key passes, keys, pagers, computers
(laptops or desktops), cellular telephones, BlackBerry or similar personal
digital assistant devices, corporate credit cards, corporate calling cards, and
any other property or equipment in his possession that IDT may not know.
 
 
2

--------------------------------------------------------------------------------

 
 
 
8. Proprietary and Confidential Information.  Notwithstanding anything contained
herein to the contrary, Consultant’s obligations with respect to the Company’s
proprietary and confidential information shall survive the termination of the
Consulting Agreement.


9. Indemnification.  Notwithstanding anything contained herein to the contrary,
the Consultant’s indemnification obligations (pursuant to Section 7 of the
Consulting Agreement) in connection with the Consulting Agreement shall survive
the termination of the Consulting Agreement.


10. Notices.  Any notice given in connection with this Termination Agreement
shall be given in writing and shall be delivered by either overnight mail, or
regular mail, return receipt requested, to the Parties as follows:


If to the Company:


IDT Corporation
550 Broad Street, 17th Floor
Newark, New Jersey 07102
Attention:  Chief Financial Officer


with a copy to:


IDT Legal Dept.
550 Broad Street, 17th Floor
Newark, New Jersey 07102


If to the Consultant or Brown:


Credit Freedom Fighters LLC
390 Oak Ave
Cedarhurst, NY  11516
Attention:  Stephen Brown


11. Assignment.  This Termination Agreement may not be assigned, in whole or in
part, by the Consultant without the express written consent of the Company.


12. Choice of Law.  Any dispute under this Termination Agreement or related to
this Termination Agreement shall be decided in accordance with the laws of the
State of New Jersey, without regard to conflicts of law, and the Consultant
agrees to consent to the jurisdiction of the courts of competent jurisdiction
located in the State of New Jersey, except as otherwise specifically set forth
herein.


13. Entire Agreement.  The Parties acknowledge that this document represents the
entire agreement between the Parties and supersedes any and all pre-existing
agreement, written or oral, between the Parties (with the exception of the
Separation and General Release Agreement between Brown and the Company).
 
 
 
3

--------------------------------------------------------------------------------

 

 
14. Severability.  If any provision of this Termination Agreement shall be held
to be invalid, it shall not affect the validity or enforceability of any other
provision of this Termination Agreement but shall remain in full force and
effect.


15. Amendment.  This Termination Agreement may be supplemented, amended or
revised only in writing by agreement of the Parties.


16. Breach.  The Consultant and Brown agree and acknowledge that if it/he
breaches any representation, covenant, promise or undertaking made pursuant to
this Agreement, the Company is authorized to pursue all rights and remedies
available in law or in equity, which rights and remedies may include, but are
not limited to, the Consultant’s obligation to promptly return to the Company
all amounts paid under this Agreement


17. Confidentiality.  The Parties agree that the consideration furnished under
this Termination Agreement, the discussions and correspondence that led to this
Termination Agreement, and the terms and conditions of this Termination
Agreement are confidential.  The Parties agree to keep confidential and refrain
forever from disclosing to anyone not a party hereto any and all of the terms of
this Termination Agreement, except that disclosure of such matters may be made:
(i) to Consultant’s or Brown’s accountant, financial advisor, legal counsel, and
members of Brown’s immediate family (provided such individuals are advised of
the confidential nature of this Termination Agreement and agree to keep it
confidential); (ii) by the Company to its respective officers, directors,
employees, accountants and counsel who have a business need to know; and (iii)
to the extent required by applicable law or regulation of any jurisdiction, in
connection with any regulatory, administrative, judicial or legal proceeding,
any disciplinary or law enforcement inquiry, investigation or process, or the
rules of any stock exchange upon which the Company’s shares are listed; or (iv)
as otherwise required by law or regulation (and, in the case of disclosure
pursuant to clause (iii) or (iv), after first providing notice to the Company).


18. Arbitration.  The Parties agree that any claim, controversy or dispute
between the Consultant, Brown, and/or the Company (including, without
limitation, their respective affiliates, stockholders, directors, officers,
employees, representatives or agents) arising out of or relating to this
Termination Agreement shall be submitted to and be settled by commercial
arbitration in a forum of the American Arbitration Association (“AAA”) located
in the State of New Jersey.  In such arbitration: (a) the arbitrator shall agree
to treat as confidential all evidence and other information presented by the
Parties to the same extent as Confidential Information under the Consulting
Agreement must be held confidential by the Consultant, (b) the arbitrator shall
have no authority to amend or modify any of the terms of this Termination
Agreement, and (c) the arbitrator shall have ten (10) business days from the
closing statements or submission of post-hearing briefs by the Parties to render
his or her decision.  Any arbitration award shall be final and binding upon the
Parties, and any court (state or federal) having jurisdiction may enter a
judgment on the award.  The foregoing requirement to arbitrate claims,
controversies, and disputes applies to all claims or demands by the Consultant
(or its affiliates, stockholders, directors, officers, employees,
representatives or agents) or Brown.  Each Party shall bear its/his own costs of
participating in any arbitration proceedings.
 
 
 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.


IDT Corporation


By: /s/ Abilio Pereira                              
Name: Abilio Pereira
Title: Chief Financial officer


Credit Freedom Fighters LLC


By: /s/ Stephen Brown                           
Name: Stephen Brown
Title:  President


Stephen Brown


/s/ Stephen Brown                                 
 
 
 
5

--------------------------------------------------------------------------------